Citation Nr: 1434735	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical cancer and hysterectomy.

2.  Entitlement to service connection for residuals of small bowel obstruction, to include as secondary to cervical cancer and hysterectomy.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 1998 to March 1999, with additional service in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in Houston, Texas, from which the appeal was certified.  The appellant and her spouse testified at a March 2014 Board hearing, a transcript of which is of record.

The issues of entitlement to service connection for cervical cancer and hysterectomy, and entitlement to service connection for residuals of small bowel obstruction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's only period of service was ACDUTRA from October 1998 to March 1999.

2.  The competent evidence of record does not establish that the appellant's sleep apnea was diagnosed or otherwise had its onset during her ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101 (22), (24), 5103A, 5107 (West 2002); 38 C.F.R. § 3.6 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A November 2009 letter satisfied the duty to notify provisions, to include notifying the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the appellant's service treatment records and identified private medical records have been obtained; she has not identified any VA treatment records pertinent to her appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the appellant is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was not conducted as no questions of medical fact were posed by the record.  38 C.F.R. § 3.159(c) (4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the appellant's disability's history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   

Generally, "[i]n order to qualify for VA benefits, a claimant  . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico  v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 'Reserve' means a member of a reserve component of one of the Armed Forces.  38 U.S.C.A. § 101(26). 

When a claim is based on a period of ACDUTRA, in order to establish entitlement to benefits, there must be some evidence that the disability for which service connection is being sought was "'incurred or aggravated' during the relevant period of service."  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (quoting 38 U.S.C.A. § 101(24)(B); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); and McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70   ("if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

The Board notes that veterans who serve on regular active duty are entitled to several presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service-to assist them in substantiating their service connection claims.  38 U.S.C.A. §§ 1111, 1112, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012).  However, where a claim is based on a period of ACDUTRA, the claimant "can never be entitled to the presumption of service connection" because "[b]y definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service." Smith, 24 Vet. App. at 47.  "By contrast, for a claimant whose claim is based on a period of ACDUTRA to establish entitlement to benefits, there must be some evidence that his or her condition was "incurred or aggravated" during the relevant period of service."  Id.       

In her July 2010 notice of disagreement, the appellant indicated her belief that she was entitled to the presumption under 38 C.F.R. § 3.307 concerning the onset of chronic disease within one year of a period of active duty service.  However, her Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer of Discharge, reflects that she had only initial active duty for training (IADT) from October 1998 to March 1999.  Active service includes any period of ACDUTRA (including full-time duty in the Armed Forces performed by the Reserves for training purposes) during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6(a), (c).  Thus, service connection can only be granted if the record establishes that the appellant's sleep apnea was diagnosed during or otherwise had its onset during her period of ACDUTRA.

The appellant's service treatment records do not reflect complaints of daytime sleepiness, reports of observed apnea episodes, or other symptoms of sleep apnea; no diagnosis of sleep apnea is noted.  However, the appellant testified during her March 2014 Board hearing that she had others report to her during ACDUTRA that she snored; her husband testified that he observed her snoring after ACDUTRA, when she had not snored prior to that time.

Approximately 10 years after her ACDUTRA ended, the appellant had a January 2009 initial consultation for symptoms suggestive of obstructive sleep apnea, to include fragmented unrestorative sleep, loud snoring, excess daytime sleepiness, and tiredness.  A family history of obstructive sleep apnea, to include her two brothers, was noted.  She was referred for a sleep study; this was conducted in February 2009, resulting in a diagnosis of moderate obstructive sleep apnea.  Additional private treatment records reflect continued diagnoses through March 2009.

After review of the record, the Board finds that the competent evidence of record does not establish that the appellant's sleep apnea had its onset during her ACDUTRA.  Although both she and her husband testified as to her snoring, neither their testimony nor the record establishes the existence of other symptoms indicative of sleep apnea, such as abnormal breathing during periods of sleep.  Further, neither the appellant nor her husband has the medical training such that their lay opinions constitute competent medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, that the appellant first sought treatment approximately 10 years after her ACDUTRA - with other private treatment records not documenting the snoring or any other symptoms of sleep apnea in the interim - tends to weigh against the likelihood that the sleep apnea was present prior to March 1999.  Finally, no medical opinions of record, to include that of her treating private physician, establish that the appellant's sleep apnea had its onset in service.  For these reasons, the appellant's claim for service connection for sleep apnea cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

The appellant claims that aggravated menstrual symptoms, to include heavy bleeding, and weight loss she experienced during ACDUTRA constituted the onset of the disease process that ultimately led to her cervical cancer diagnosis.  Although these symptoms are not documented, such symptoms are of an intimate nature and the appellant is competent to report that she experienced them.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Given the short duration of time between the appellant's reported symptoms during her ACDUTRA and her cancer diagnosis, and because the Board is prohibited from making a medical conclusion with respect to the nexus between these, remand is required so that a medical examination can be conducted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To that end, the appellant has asserted that her 2004 small bowel obstruction was the direct or proximate result of the radiation and chemotherapy she received as treatment for cervical cancer, as well as the resulting internal scar tissue.  Because this issue is inextricably intertwined with the claim for service connection for cervical cancer, consideration of the claim must be deferred pending this requested development.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a claim for another issue).

Accordingly, the issues of entitlement to service connection for cervical cancer and hysterectomy, and entitlement to service connection for residuals of small bowel obstruction, are REMANDED for the following actions:

1.  Schedule the appellant for a VA examination to determine the nature and etiology of her cervical cancer.  Ask the VA examiner to review the appellant's complete claims file, and examine the appellant as appropriate, to include obtaining a reported history of her symptomatology.  Thereafter, the examiner should state whether it is at least as likely as not that the appellant's cervical cancer disease process began during her period of ACDUTRA (October 1998 to March 1999).  

A complete rationale should be provided for any opinion stated.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After undertaking the development above, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the appellant and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


